DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,943,947, claims 1-5 of U.S. Patent No. 9,291,414 and claims 1-19 of U.S. Patent No. 10,591,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to the same patentable material regarding the structure of the bolt carrier and buffer weight. The instant application is a rearrangement of some claims of the US Patents and also omits some structural elements or elements of a combination which would be a matter of obviousness. If any differences exist in the pending claims, there are no patentable distinctions over the previously issued patents and approval of a Terminal Disclaimer is required in order to place the claims into condition for allowance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a bumper" in line 6.  There is insufficient antecedent basis for this limitation in the claim because it is not sufficiently clear if “a bumper” is a new element of the claims which is different than the buffer or the back end of the buffer. For the purposes of examination, the limitation of “a bumper” will be treated as equivalent to part of the buffer or a back end of the buffer.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuczynko et al., hereafter Kuczynko, US Patent Publication No. 2012/0030983.
Regarding claim 1, Kuczynko discloses a bolt carrier assembly (22) for a gas-operated firearm (10) comprising a bolt carrier (24) having a forward end and a rearward end (figure 7) as said bolt carrier is positioned in said gas-operated rifle, said rearward end defining an enclosed longitudinally extending opening (22C), said enclosed longitudinally extending opening receiving at least a portion of a weighted buffer therein (40 with weight 52), said weighted buffer having a back end (50R as in figure 6 for example) which is larger in diameter than said enclosed longitudinally extending opening ([0048] discloses 50F is received in 22C and 40 seats on 50S); and wherein a portion of a bumper is protruding form a rearward end of an upper receiver ([0048] discloses “The upper and lower receivers 16, 14 may be coupled (with the bolt carrier 22 housed in the upper receiver), the buffer and action spring being resiliently moved to the rear to clear the upper receiver frame and bolt carrier during coupling. On coupling of the upper and lower receivers, the buffer 40 (biased by spring 38) automatically engages and 


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cassels, US Patent No. 2011/0094373.
Regarding claim 1, Cassels discloses a bolt carrier assembly for a gas-operated firearm (figure 15) comprising a bolt carrier (8) having a forward end and a rearward end (as shown in figure 11 for example) as said bolt carrier is positioned in said gas-operated rifle, said rearward end defining an enclosed longitudinally extending opening (figures 10-12 and disclosed in [0048-0049] for example), said enclosed longitudinally extending opening receiving at least a portion of a weighted buffer therein (109 as in figures 11 and 13A-D for example), said weighted buffer having a back end which is larger in diameter than said enclosed longitudinally extending opening (shown in figures 8 and 13A) and wherein a portion of a bumper is protruding form a rearward end of an upper receiver (109 protrudes from the bolt carrier in at least a radial direction as in figures 11 and 13D for example and protrudes into the buffer tube in figure 16 and thus rear of the upper receiver. The nature of the comprising claim and lack of clarity as to the relative position of the bolt carrier permits a broad open-ended interpretation of the claim and given the broadest reasonable interpretation of the claims, the buffer of Cassels meets the limitation of protruding rearward of an upper receiver as stated above)

Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.
The applicant’s arguments are not persuasive because the arguments are directed to amendments that have been made to the claims which were not previously presented or rejected. As such, the amendments have been addressed above and the arguments with respect to the claims are addressed as best possible in the rejections.

Allowable Subject Matter






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641